DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-5, 25-26, 30, 38-40, 46, 50-53, and 58-61, drawn to a sporting device for display in response to a sensed motion, classified in A63B 71/0619.
II. Claim 6, drawn to a species wherein a specific type of accelerometer is used, classified in A63B 71/0619.
III. Claim 7, drawn to a species wherein the accelerometer is responsive to a particular type of acceleration, classified in A63B 71/0619.
IV. Claim 8, drawn to a species wherein the accelerometer is responsive to a particular type of acceleration, classified in A63B 71/0619.
V. Claim 9, drawn to a species wherein a specific type of accelerometer is used, classified in A63B 71/0619.
VI. Claims 10-11, drawn to a species wherein a specific type of accelerometer is used, classified in A63B 71/0619.
VII. Claim 12, drawn to a species wherein a specific type of accelerometer is used, classified in A63B 71/0619.
VIII. Claim 13, drawn to a species wherein a specific type of display is used, classified in A63B 71/0619.
IX. Claims 14-17, drawn to a species wherein a specific type of visible light emitter is used, classified in A63B 71/0619.
. Claims 18-19, drawn to a species wherein a specific type of visible light emitter is used, classified in A63B 71/0619.
XI. Claims 20-21, drawn to a species wherein a specific type of visible light emitter is used, classified in A63B 71/0619.
XII. Claims 22-23, drawn to a species wherein a specific type of display is used, classified in A63B 71/0619.
XIII. Claim 24, drawn to a species wherein a specific type of display is used, classified in A63B 71/0619.
XIV. Claim 27, drawn to a species wherein a specific type of digital network is used, classified in A63B 71/0619.
XV. Claim 28, drawn to a species wherein a specific type of digital network is used, classified in A63B 71/0619.
XVI. Claim 29, drawn to a species wherein a specific type of digital network is used, classified in A63B 71/0619.
XVII. Claim 31, drawn to a species wherein a specific type of audible signaling component is used, classified in A63B 71/0619.
XVIII. Claims 32-33, drawn to a species wherein a specific type of audible signaling component is used, classified in A63B 71/0619.
XIX. Claim 34, drawn to a species wherein a specific type of audible signaling component is used, classified in A63B 71/0619.
XX. Claims 35-36, drawn to a species wherein a specific type of emitted audible sound is used, classified in A63B 71/0619.
. Claim 37, drawn to a species wherein a specific type of emitted audible sound is used, classified in A63B 71/0619.
XXII. Claim 41, drawn to a species wherein a specific type of random number generator is used, classified in A63B 71/0619.
XXIII. Claims 42-43, drawn to a species wherein a specific type of random number generator is used, classified in A63B 71/0619.
XXIV. Claims 44-45, drawn to a species wherein a specific type of random number generator is used, classified in A63B 71/0619.
XXV. Claim 47, drawn to a species wherein a specific enclosure shape/form is used, classified in A63B 71/0619.
XXVI. Claim 48, drawn to a species wherein a specific enclosure shape/form is used, classified in A63B 71/0619.
XXVII. Claim 49, drawn to a species wherein a specific enclosure shape/form is used, classified in A63B 71/0619.
XXVIII. Claims 54-55, drawn to a species wherein a specific type of sensor is used, classified in A63B 71/0619.
XXIX. Claims 56-57, drawn to a species wherein a specific type of sensor is used, classified in A63B 71/0619.

The inventions are independent or distinct, each from the other because:



This application contains claims directed to the following patentably distinct species II-XXIX (see breakdown above). The species are independent or distinct because they are all directed to various products with different structural and/or functional features which differ in design and mode of operation. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, group I (claims 1-5, 25-26, 30, 38-40, 46, 50-53, and 58-61) is generic.

Each of species II-XXIX have their own unique structural and/or functional features which differ in design and/or mode of operation.  Therefore, and added burden in their consideration and search efforts would result if a Restriction Requirement were not made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.



Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Applicant to request an oral election to the above restriction requirement, but did not result in an election being made.  Applicant elected to have the Restriction Requirement mailed instead.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261.  The examiner can normally be reached on Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685